DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 06/29/2022.
Claims 7 and 10 are further cancelled. 
Claims 1 and 29 are amended.
Claims 1-5, 12-14, 17-20, and 29-34 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-14, 17-18, 20, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (US 2004/0127953 A1) (cited previously) in view of Peng, et. al, "Influence of stimulus waveforms of high-frequency electrical current on nerve conduction block," 2009 4th International IEEE/EMBS Conference on Neural Engineering, 2009, pp. 72-75, doi: 10.1109/NER.2009.5109237.).
Re. claims 1-2 and 29, Kilgore discloses a device/method of blocking a nerve or neuron comprising a controller (figure 1, control signal source 12); 
a pulse generator in communication with the controller (figure 1, pulse controller 14); and 
one or more skin surface electrodes or magnetic coils in electrical communication with the pulse generator, wherein the controller is programmed or configured to cause the pulse generator through the one or more skin surface electrodes or magnetic coils to apply an electrical stimulation to a nerve or neuron (paragraph 0017 – “The stimulation can be achieved by application of the waveforms near, on, or in nerve region, using, e.g., using a nerve cuff electrode, or a nerve hook electrode, or an intramuscular electrode, or a surface electrode on a muscle or on the skin near a nerve region”; figure 1) wherein the electrical stimulation is of an intensity below an initial excitation threshold of the nerve or neuron, for a length of time sufficient to produce a block of nerve conduction or neuron excitation (paragraph 0028 – “The waveform 34, when applied, places the nerve fiber membrane into a state in which it is unable to conduct action potentials.”; paragraph 0035 – m gates [which begin the action potential, paragraph 0011] will exhibit a small response “as long as the initial phase is maintained below the activation threshold for the nerve”). 
Kilgore does not disclose the stimulation/blocking pulses comprising charge-balanced, biphasic, symmetric electrical pulses, but Peng et al. discloses a study determining the effect of stimulus waveforms used in high-frequency electrical conduction block of nerve fibers (abstract) using biphasic symmetric charge balanced waveforms (page 73, column 1 section B. Experimental Protocol; figure 2 (b)), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charge-balanced, biphasic, symmetric electrical nerve blocking pulse parameters as taught by Peng et al. into the system of Kilgore in order to achieve selective stimulation for preventing nerve tissue damage. 

Re. claims 3 and 30, Kilgore further discloses wherein the controller is programmed or configured to cause the pulse generator, through the one4WK7035 Page 6Application No. Not Yet AssignedPaper Dated October 15, 2020 In Reply to USPTO Correspondence of N/AAttorney Docket No. 6527-2005364or more skin surface electrodes or magnetic coils, to deliver electrical stimulation through the one or more skin surface electrodes or magnetic coils at an intensity of 0.01 mA to 10 mA and/or 1 mV to 10,000 mV (paragraph 0030 – “The first phase 36 can be a shaped cathodic pulse with a duration of 0.1 to 1000 millisecond and a variable amplitude between 0 and 1 milliamp”).

Re. claims 4-5, and 31, Kilgore further discloses wherein the controller is programmed or configured to cause the pulse generator, through the one or more skin surface electrodes or magnetic coils, to deliver electrical stimulation through the one or more skin surface electrodes or magnetic coils at a frequency of 1 Hz to 50 kHz, for from 100 milliseconds to 14 days (paragraph 0032 – “The pulse rate will vary depending on the duration of each phase, but will be in range of 0.5 Hz up to, 10 kHz”; paragraph 0042 – “The microprocessor is programmed to continue to generate the waveform for a prescribed period of time (e.g., 1 minute) to block the spasm…”), wherein the electrical stimulation comprises biphasic, charge-balanced electrical pulses (paragraph 0031 – “The second pulse 38 can balance the charge of the first phase 36; that is, the total charge in the second phase 38 can be equal but opposite to the first phase 36, with the second phase having a higher amplitude and shorter duration”, shown in biphasic graph figure 4).

Re. claims 12 and 32, Kilgore further discloses wherein the controller is further programmed or configured to cause the pulse generator, through the one or more skin surface electrodes or magnetic coils, to apply electrical stimulation at an intensity below the initial excitation threshold of the nerve or neuron for a length of time sufficient to cause an increase of the initial excitation threshold of the nerve or neuron to a first increased excitation threshold (paragraph 0039 – “In order to generate a block of smaller nerve fibers in a large nerve, the amplitude of the waveform can be increased. As the amplitude is increased, the first phase of the waveform may produce a stimulated action potential in the larger nerves. However, because of the nerve membrane dynamics, it is possible to gradually increase the stimulus amplitude over time with each successive pulse, until even the smallest nerve fibers are blocked”).

Re. claims 13-14 and 33-34, Kilgore does not explicitly discloses the controller is further programmed or configured to ause the pulse generator to increase the intensity of the electrical stimulation to a first increased intensity electrical stimulation above the initial excitation threshold of the nerve or neuron and below the first increased excitation threshold of the nerve or neuron for a length of time sufficient to cause an increase of the first increased excitation threshold of the nerve or neuron to a second increased excitation threshold, and increase the intensity of the first increased intensity electrical stimulation to a second increased intensity electrical stimulation above the first increased excitation threshold of the nerve or neuron and below second increased excitation threshold of the nerve or neuron for a length of time sufficient to cause an increase of the second excitation threshold of the nerve or neuron to a third increased excitation threshold, and optionally increasing the intensity of the second increased intensity electrical stimulation one or more additional times for a length of time sufficient to further increase the excitation threshold of the nerve or neuron, but discloses in paragraph 0039 – “At this point, the blocking stimulus amplitude can be increased so that it produces the closed h and m gate response in the smaller nerve fibers”, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try increasing the excitation threshold as taught by Kilgore in order to stimulate target nerve fibers of different diameters. 

Re. claim 17, Kilgore does not explicitly disclose wherein the first increased intensity electrical stimulation, the second increased intensity electrical stimulation, and/or any additional increased intensity electrical stimulation are delivered for a period of from 100 milliseconds to 14 days, but discloses in paragraph 0042 – “The microprocessor is programmed to continue to generate the waveform for a prescribed period of time (e.g., 1 minute) to block the spasm…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try stimulation at any prescribed period of time as taught by Kilgore in order to block the target nerve for a desired amount of time.

Re. claims 18, Kilgore further discloses wherein, as a result of increasing the initial excitation threshold to the first or second or third or any additional increased excitation threshold, the nerve is blocked from conducting action potentials or the neuron is blocked from generating action potentials (paragraph 0029 – “The specific electrical stimulus waveform 34 that can be applied to cause a blocking of the transmission of action potentials along the nerve has two phases 36 and 38 (see FIG. 4)”).

Re. claims 20, Kilgore further discloses further comprising, once block of nerve conduction or neuron excitation is achieved, maintaining the block by reducing the intensity of the electrical stimulation or increasing the frequency of the electrical stimulation (paragraph 0037 – “This block can be maintained indefinitely by continuously delivering these pulses to the nerve”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (US 2004/0127953 A1) in view of Peng, et. al, "Influence of stimulus waveforms of high-frequency electrical current on nerve conduction block," 2009 4th International IEEE/EMBS Conference on Neural Engineering, 2009, pp. 72-75, doi: 10.1109/NER.2009.5109237.), and in further view of Sharma (US 2013/0035740 A1) (cited previously).
Re. claim 19, the combined invention of Kilgore in view of Peng teaches all of the elements of the claimed invention as stated above, but does not teach the stopping application of the stimulation for at least 1 minute where the nerve conduction/neuron excitation block is maintained, and resuming the stimulation to continue the block, but Sharma discloses a nerve stimulation system wherein a controller “is configured to switch from a first stimulation mode to a second stimulation mode when said posture data crosses a predetermined threshold value. The posture data comprises time spent in a supine position and said threshold value is set to 1, 5, 30, or 60 minutes… The controller is configured to apply a block time after entering said second stimulation mode, wherein no further stimulations are applied during said block time and wherein any stimulation begun before entering said second stimulation mode is allowed to complete before initiating said block time” (paragraph 0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known technique of applying stimulation pauses in between pulses as taught by Sharma to the combined invention in order to, for example, prevent overstimulation of the nerve.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The non-patent literature study as taught by Peng et al., 2009 discloses the known method of using charge balanced, biphasic, symmetric nerve blocking waveforms as discussed above. 
Applicant’s arguments, filed 06/29/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792